Title: To Benjamin Franklin from David Hall, 18 January 1759
From: Hall, David
To: Franklin, Benjamin


Sir
Philadelphia 18th Janry. 1759
Yours by Duncan I received with the Account of what Bills you have received for me since you left Philadelphia, wherein you told me you was afraid that some Bill had miscarried, as the whole Sum received by you was £100 less than that mentioned by me in mine of 22d July 1758. Upon which I looked over my Book and found the Amount of the Bills sent to be right. I then looked over the Thirds and the Fourths of the Bills sent that I had by me, and found the inclosed three Thirds, one of which you are Debited with, but which I cannot tell, as I happened not to indorse all the Setts at the same Time, which I should have done, nor did I minute the Number of the Bill sent to you, You will see by the Date of the Bill, and the Place where drawn, that it is not among the List you sent me. Two hundred Pounds of the three I remitted to Mr. Strahan, the Third to you. The first Copies of all which I sent per the Industry Capt. Nuttle for Liverpool, who was taken by a French Privateer, and of Course, his Letters, I suppose all lost. The second Copies were sent per the Carolina Capt. Duncan, who arrived safe and Mr. Strahan received the Money of the two Bills sent him, and credited me for them accordingly. Now, that his should come safe to hand, and not yours tho’ sent by the same Ship, to me is a Mystery and what I cannot account for, but am afraid it must have happened through the Neglect of Some Person, you may have entrusted to receive and forward my Letters that might come for you when you happened to be in the County [Country?].
I have advised with some of our Merchants about the Affair, who told me to get the three Bills registred to sign my Name as close as I could to John Nelson’s, and to send them all to you; and to desire you to go to the Gentlemen on whom they are drawn, tell them what has happened, know which of the three is not paid, and get the Money. The two that were paid to Mr. Strahan, you will please return. If, by any Accident, it should have gone into a wrong Hand, and the Money paid, it will be a great loss, and a Thing that I believe seldom, or never happened before. However, I shall hope for a better Account of it, till I know otherwise; The Third of the three Bills you have inclosed.
Inclosed you have likewise the first Copy of a Bill of Exchange for £100. more No. 920 for which you will please give me Credit. Yours &c.
D H
To Benjamin Franklin Esqr per the Severn Capt Hatton2d Copy by Myrtilla, Capt. Bolitho.3d Copy per the Carolina Capt Duncan

